--------------------------------------------------------------------------------

Exhibit 10.2
 
OTTER TAIL CORPORATION
2014 STOCK INCENTIVE PLAN
2015 PERFORMANCE AWARD AGREEMENT
 
This Performance Award Agreement is between Otter Tail Corporation, a Minnesota
corporation (the “Corporation”), and you, as an employee of the Corporation,
effective as of the date of grant (the “Grant Date”) set forth in the attached
Performance Award Certificate.
 
WHEREAS, the Corporation, pursuant to the Otter Tail Corporation 2014 Stock
Incentive Plan (the “Plan”), wishes to grant to you the opportunity and right to
receive a number of the Corporation’s Common Shares, par value $5.00 per share
(the “Common Shares”), subject to the terms and conditions contained in this
Agreement and in the attached Performance Award Certificate, which is made a
part of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Corporation and you hereby agree as follows:
 
1. Performance Award. The Corporation hereby grants to you, effective as of the
Grant Date, a Performance Award representing the right to receive a specified
number of Common Shares, as set forth in the attached Performance Award
Certificate and subject to the terms and conditions set forth in this Agreement,
the Performance Award Certificate and the Plan. The Performance Award, to the
extent it becomes payable, shall be paid in Common Shares of the Corporation
(the “Shares”).
 
2. Performance Period and Performance Goals. The performance period for purposes
of determining whether the Performance Award will be paid shall be January 1,
2015 through December 31, 2017 (the “Performance Period”). The performance goals
for purposes of determining whether, and the extent to which, the Performance
Award will be paid are set forth in Exhibit 1 to this Agreement, which Exhibit
is made a part of this Agreement.
 
3. Payment. Subject to the provisions of Sections 4 and 5 of this Agreement, the
Performance Award shall be paid within 59 days after the January 15 following
the end of the Performance Period after the Compensation Committee of the
Corporation’s Board of Directors (the “Committee”) determines, in its
discretion, whether and to what extent the performance goals have been achieved
in accordance with the terms set forth in Exhibit 1 to this Agreement.
 
4. Forfeiture; Early Vesting. Notwithstanding the provisions of Section 3 of
this Agreement, in the event your employment is terminated during the
Performance Period, the Performance Award and your right to receive any Shares
shall be immediately and irrevocably forfeited, unless such termination is by
reason of your:
 
(a)           disability (as determined under any long-term disability program
then maintained by the Corporation or any of its Affiliates that is applicable
to you);
 
(b)           death;
 

1

 

 

 
(c)           retirement (normal or early retirement under any retirement plan
of the Corporation or any of its Affiliates that is applicable to you), provided
you are at least 62 years old at the time of such retirement;
 
(d)           resignation for “Good Reason” (as defined in your Executive
Employment Agreement, dated on or before the Grant Date, between the Corporation
and you); or
 
(e)           termination “Without Cause” (as defined in your Executive
Employment Agreement, dated on or before the Grant Date, between the Corporation
and you)).
 
In the event your employment is terminated during the Performance Period for one
of the reasons enumerated in clauses (a) through (c) above, then you or your
estate shall be entitled to receive a payment of the Performance Award based on,
and assuming that, the performance goal would be achieved at the Target level,
as set forth in Exhibit 1 to this Agreement. Such payment shall be made as soon
as administratively feasible following your separation from service (subject to
any required delay under Section 9(a)). In the event your employment is
terminated during the Performance Period for one of the reasons enumerated in
clause (d) or (e) above or retirement before age 62, then you shall be entitled
to receive a pro rata payment of the Performance Award based on the performance
of the Company against the performance goal as of the date of such termination,
as set forth in Exhibit 1 to this Agreement (subject to any required delay under
Section 9(a)). If a payment is made pursuant to this Section 4, no payment shall
be made pursuant to Section 3 of this Agreement.
 
5. Change in Control. Notwithstanding the provisions of Section 3 of this
Agreement, in the event of a Change in Control (as defined in the Plan) during
the Performance Period that occurs prior to your termination of employment, you
shall be entitled to receive a payment of the Performance Award based on, and
assuming that, the performance goal would have been achieved at the Target
level, as set forth in Exhibit 1 to this Agreement. Such payment shall be made
promptly following the date of the Change in Control. If a payment is made
pursuant to this Section 5, no payment shall be made pursuant to Section 3 of
this Agreement. Notwithstanding the foregoing, if any payment due under Section
5 is deferred compensation subject to Section 409A of the Code, and if the
Change in Control is not a “change in control event” that serves as a
permissible payment event under Treasury Regulation § 1.409A-3(i)(5) or such
other regulation or guidance issued under Section 409A of the Code, then the
Performance Award shall vest upon the Change in Control as provided above but
payment under this Section 5 shall be delayed until the earlier of (i) January
15 following the end of the Performance Period or (ii) the Executive’s
separation from service (subject to any additional required delay under Section
9(a)).
 
6. Restriction on Transfer. The Performance Award, and the right to receive
Shares, may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, other than by will or the laws of descent
and distribution, and no attempt to transfer the Performance Award, and the
right to receive the Shares, whether voluntary or involuntary, by operation of
law or otherwise, shall vest the transferee with any interest or right in or
with respect to the Performance Award or the Shares. No transfer by will or the
applicable laws of descent and distribution of the Performance Award shall be
effective to bind the Corporation unless the Committee shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.
 

2

 

 

 
7. Issuance of Shares. After the Performance Award becomes payable pursuant to
Section 3, 4 or 5 hereof, and following payment of the applicable withholding
taxes pursuant to Section 8 hereof, the Corporation shall promptly cause to be
issued a certificate or certificates, registered in your name or in the name of
your legal representatives, beneficiaries or heirs, as the case may be,
representing the Shares (less any shares withheld to pay withholding taxes) and
shall cause such certificate or certificates to be delivered to you or your
legal representatives, beneficiaries or heirs, as the case may be.
 
8. Income Tax Matters.
 
(a)           You acknowledge that you will consult with your personal tax
advisor regarding the income tax consequences of the grant of the Performance
Award, the receipt of Shares upon any payment of the Performance Award, the
subsequent disposition of the Shares and any other matters related to this
Agreement. In order to comply with all applicable federal or state income tax
laws or regulations, the Corporation may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.
 
(b)           In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, you may elect to satisfy your federal
and state income tax withholding obligations arising from the receipt of the
Shares by (i) delivering cash, check (bank check, certified check or personal
check) or money order payable to the order of the Corporation, (ii) having the
Corporation withhold a portion of the Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Corporation Common Shares having a Fair Market Value equal to the amount of such
taxes. The Corporation will not deliver any fractional Share but will pay, in
lieu thereof, the Fair Market Value of such fractional Share. Your election must
be made on or before the date that the amount of tax to be withheld is
determined.
 
9. Miscellaneous.
 
(a)           Notwithstanding the foregoing, to the extent that any payment due
hereunder is (i) deferred compensation subject to Section 409A of the Code
(“Section 409A”), and (ii) is payable to a specified employee (as that term is
defined in Section 409A), and (iii) is payable on account of the specified
employee’s separation from service (as that term is defined in Section 409A),
payment of any part of such amount that would have been made during the six (6)
months following the separation from service shall not then be paid but shall
rather be paid on the first day of the seventh (7th) month following the
separation from service.
 
 (i)            For this purpose, specified employees shall be identified by the
Corporation on a basis consistent with regulations issued under Section 409A,
and consistently applied to all plans, programs, contracts, etc. maintained by
the Corporation that are subject to Section 409A.
 

3

 

 

 
 (ii)           For this purpose “termination of employment” shall be defined as
“separation from service” as that term is defined under Section 409A.
 
 (iii)          To the extent that Section 409A is applicable to this Agreement,
this Agreement shall be construed and administered to comply with the rules of
Section 409A. Neither the Corporation nor any of its officers, directors, agents
or affiliates shall be obligated, directly or indirectly, to any participant or
any other person for any taxes, penalties, interest or like amounts that may be
imposed on the participant or other person on account of any amounts under this
Plan or on account of any failure to comply with any Code section.
 
(b)           Nothing contained in this Agreement or the Plan shall confer on
you any right to continue in the employ of the Corporation or any Affiliate or
affect in any way the right of the Corporation or any Affiliate to terminate
your employment at any time.
 
(c)           You shall not have any rights of a holder of Common Shares unless
and until Shares are actually issued to you after the end of the Performance
Period as provided in this Agreement.
 
(d)           The Corporation shall not be required to deliver any Shares until
the requirements of any federal or state securities laws, rules or regulations
or other laws or rules (including the rules of any securities exchange) as may
be determined by the Corporation to be applicable are satisfied.
 
(e)           This Agreement is subject to the terms of the Plan, including,
without limitation, the provision for adjustments in Section 4(c) of the Plan.
Terms used in this Agreement which are not defined herein shall have the
respective meanings given to such terms in the Plan. A copy of the Plan is
available to you upon request.
 
(f)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Minnesota, without giving effect to the
conflicts of laws principles thereof.
 
(g)           Headings in this Agreement are for convenience of reference only
and shall not be deemed in any way to be material or relevant to the
construction or interpretation of this Agreement or any provision hereof.
 
(h)           THIS PERFORMANCE AWARD AGREEMENT IS ATTACHED TO AND MADE A PART OF
A PERFORMANCE AWARD CERTIFICATE AND SHALL HAVE NO FORCE OR EFFECT UNLESS SUCH
PERFORMANCE AWARD CERTIFICATE IS DULY EXECUTED AND DELIVERED BY THE CORPORATION
AND YOU.
 
* * * * * * * *
 

4

 

 

 
OTTER TAIL CORPORATION
2014 STOCK INCENTIVE PLAN

 
PERFORMANCE AWARD CERTIFICATE
 
This certifies the Performance Award, as specified below, has been granted under
the Otter Tail Corporation 2014 Stock Incentive Plan (the “Plan”), the terms and
conditions of which are incorporated by reference herein and made a part hereof.
In addition, the award shown in this Certificate is nontransferable and is
subject to the terms and conditions set forth in the attached 2015 Performance
Award Agreement of which this Certificate is a part.
 
[Name and address of recipient]
 
[Social Security Number of recipient]
 
You have been granted the following Award:
 
Grant Type:
 
Performance Award
Target Number of Common Shares Subject to Award:
 
__________
Maximum Number of Common Shares Subject to Award:
 
__________
Grant Date:
 
__________¸ 2015
Performance Period:
 
January 1, 2015 – December 31, 2017
Performance Goals:
 
Set forth in Exhibit 1 to the
2015 Performance Award Agreement

 
By the Corporation’s and your signature below, it is agreed that this
Performance Award is governed by the terms and conditions of the Performance
Award Agreement, a copy of which is attached and made a part of this document,
and the Plan.
 

 
OTTER TAIL CORPORATION
     
 
By:
      [Edward J. McIntyre]     Its: Chief Executive Officer           [Name of
recipient]




 

 

 

 
Exhibit 1
 
Performance Goals for Three-Year Performance Period
(January 1, 2015 – December 31, 2017)
 

   
Threshold
Target
Maximum
Performance Goal
Otter Tail TSR performance relative to peer group
<25th %ile
25th %ile
50th %ile
75th %ile or greater
Payment Levels
% of target shares
0%
33.3%
66.7%
100%



●
Amounts payable for performance will be treated linearly from threshold to
target and from target to maximum.

●
Total Shareholders Return (TSR) (for both Otter Tail and peer group
determination) = stock price appreciation (measured as of the average closing
price for the 20 trading days immediately following January 1, 2015 and as of
the average closing price for the 20 trading days immediately preceding January
1, 2018), plus value of dividends.

●
Peer group = Edison Electric Institute Index.

●
Award capped at Target if there is negative TSR.




   
Threshold
Target
Maximum
Performance Goal
Adjusted 3-Year ROE
<8.5%
8.5%
10%
11%
Payment Levels
% of target shares
0%
16.7%
33.3%
50%



●
Amounts payable for performance will be treated linearly from threshold to
target and from target to maximum.

●
Adjusted 3-Year Return on Equity (ROE) is equal to the average of Adjusted
Return on Equity for each of the three years in the Performance Period.

●
Adjusted Return on Equity is equal to the Corporation’s Adjusted Earnings
divided by the 13-month average of Total Outstanding Common Equity using the 13
months ending at the end of the fiscal year.

●
Adjusted Earnings is equal to the earnings available for Common Shares as
reported in the Corporation’s annual year-end financial report, as adjusted to
reflect (1) unusual, extraordinary or nonrecurring events; (2) changes in
applicable accounting rules or principles or in the Company’s methods of
accounting; (3) changes in applicable tax laws or regulations; (4) asset
write-downs; (5) litigation or claim judgments or settlements; (6) changes in
tax law affecting reported results; (7) severance, contract termination and
other costs related to exiting business activities; (8) acquisitions; (9) gains
or losses from the disposition of businesses or assets; (10) gains or losses
from the early extinguishment of debt; and (11) other publicly identified
one-time items (collectively, the “Adjustment Items”).

 

 

 

 

 
●
Total Outstanding Common Equity is equal to the month end common equity balance.

●
The Committee may exercise discretion to not make adjustment for one or more
Adjustment Items when determining Adjusted Earnings but only if the exercise of
discretion reduces amounts payable under the Performance Award.



The number of Common Shares payable is determined by taking the sum of the
percentages earned in each of the tables.
 

 

 